Citation Nr: 0722268	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-00 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for a right shoulder condition. 

2.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1982 to February 1992.  A November 1993 administrative 
decision found the veteran's service from June 1982 to March 
1991 was under honorable conditions.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 2004 and December 2004 rating decisions.  
The March 2004 rating decision granted service connection for 
a right shoulder condition and assigned an initial 10 percent 
evaluation and the December 2004 rating decision denied TDIU 
benefits.  The veteran had a hearing before the Board in May 
2006 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The last Statement of the Case (SOC) relating to the TDIU 
claim was issued in December 2005.  The last Supplemental 
Statement of the Case (SSOC) relating to the right shoulder 
claim was issued in April 2006.  Thereafter, additional, non-
duplicative evidence was received, to include recent VA 
outpatient treatment records showing continuing treatment for 
his service-connected conditions, to include his spine and 
right shoulder, the Board May 2006 hearing transcript as well 
as other lay statements describing the veteran's everyday 
function impairment and after the December 2005 SOC, the 
veteran was afforded a February 2006 VA examination for his 
spine.  All the evidence is highly relevant to the claims on 
appeal.

Indeed, based on the evidenced above mentioned, the RO, in a 
January 2007 rating decision, reduced the veteran's 
disability rating for his spine condition from 60 percent to 
20 percent.  The RO later determined, in an April 2007 rating 
decision, that the disability rating should be restored 
pending determination of the claims certified here to the 
Board.

The veteran did not provide a specific waiver to evidence 
received following the SSOCs.  If a statement of the case or 
SSOC is prepared before the receipt of further evidence, a 
SSOC must be issued to the veteran, as provided in 38 C.F.R. 
§ 19.31, unless the additional evidence is duplicative or not 
relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  
In this case, the newly obtained evidence was not duplicative 
of evidence already associated with the claims file, and it 
is highly relevant to an issue on appeal because it shows 
current objective findings.  Therefore, in accordance with 
38 C.F.R. § 19.37(a), the case is returned to the RO/AMC for 
consideration and the issuance of a SSOC.

Additionally, the newly obtained evidence indicates there may 
be a change of severity of the veteran's service-connected 
conditions.  In regard to the veteran's TDIU claim, the Board 
concludes that it is "inextricably intertwined" with the 
severity of any and all service-connected conditions and any 
pending increased rating claim.  The Court has held that all 
issues "inextricably intertwined" with an issue certified for 
appeal, are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Here, 
this issue must be deferred pending full development and 
adjudication of the veteran's increased rating claim and 
determination of the appropriate rating for the veteran's 
service-connected back condition.  Id.

The veteran was last afforded a VA examination for his right 
shoulder in 2005, nearly two years ago.  Since that time, the 
medical evidence includes continuing treatment for this 
condition.  The veteran, further, testified during his May 
2006 Board hearing that his condition has worsened. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).   In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).  

Additionally, the December 2005 VA examination is inadequate.  
The examiner did not proffer an opinion regarding the likely 
effect the veteran's service-connected right shoulder 
condition may have on his employability.  Such an opinion is 
necessary for the determination of the veteran's TDIU claim 
also on appeal.  For these reasons, a new VA examination is 
indicated.

It is also clear by documents in the claims file and the 
veteran's statements that he filed a Social Security 
Administration (SSA) disability claim.  The RO did an 
electronic inquiry indicating the veteran is not currently 
receiving SSA disability benefits, but no attempts were made 
by the RO to obtain any and all records relating to the 
veteran's claim and alleged denial of benefits.  The Court 
has held that, where VA has notice that the veteran filed for 
disability benefits from the SSA, and there may be records 
from that agency which are relevant, VA has a duty to acquire 
a copy of the decision regarding the Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Furthermore, the VCAA emphasizes the need 
for VA to obtain records from other Government agencies.  See 
38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Under the 
circumstances presented here, the RO should request a copy of 
the veteran's SSA decision and the medical records relied 
upon.  

Finally, the RO should also take this opportunity to obtain 
recent VA outpatient treatment records from April 2007 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
for back and right shoulder treatment from 
the VA Medical Center in Boise, Idaho from 
April 2007 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  Contact the Social Security 
Administration for the purpose of 
obtaining a copy of any decision(s) and 
all medical records relied upon in 
conjunction with the veteran's claim(s) 
and/or award(s) of SSA disability 
benefits. Any attempts to obtain records 
that are ultimately unsuccessful, should 
be documented in the claims folder.

3.  After the above records are obtained, 
to the extent available, the veteran 
should be afforded appropriate VA 
examinations to determine the severity of 
his service-connected right shoulder and 
spine conditions.  The claims file and 
treatment records must be made available 
to and pertinent documents therein be 
reviewed by the examiners in connection 
with the examinations, and it should be so 
indicated in the reports.  The examiners 
should perform any tests or studies deemed 
necessary for an accurate assessment.

The examiners should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected right shoulder and spine 
conditions.  The examiners should also 
render an opinion as to the overall effect 
of the disabilities on the veteran's 
ability to obtain and retain employment; 
that is, whether it would preclude an 
average person from obtaining, or 
retaining, substantially gainful 
employment.  Consideration may be given to 
the veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by 
nonservice-connected disabilities.  The 
examiners should clearly outline the 
rationale for any opinion expressed 
reconciling any conflicting medical 
evidence in the record.

4.  After completion of the above and any 
additional development deemed necessary, 
including determination of the proper 
rating for the veteran's service-connected 
back condition, the RO should review the 
claims.  The RO must consider all 
applicable laws and regulations, including 
but not limited to, consideration of 
referring the case for extra-schedular 
consideration.  If the claims remain 
denied, the veteran and his representative 
should be furnished an appropriate SSOC 
and afforded the opportunity to respond.  
Thereafter, the right shoulder and TDIU 
claims should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

